ORDER
The respondent-attorney has appeared before this Court by counsel in response to our order issued under the provisions of Supreme Court Rule 42-12(a) which reads as follows:
(a) Upon the filing with this Court of a certified copy of an order demonstrating that an attorney has been convicted of a crime which is punishable by imprisonment for more than one year in this or any other jurisdiction, this Court may direct the respondent-attorney to show cause why he should not be suspended during the pendency of any appeal and until the final disposition of any disciplinary proceeding instituted against him based upon such conviction.
The respondent was directed to appear and show cause why he should not be suspended from the practice of law pending the conclusion of his appeal from his conviction and sentencing following trial in the United States District Court, District of Rhode Island, in Case No. CR 85-065-02. The respondent was convicted of conspiracy to commit extortion, filing and aiding and assisting in filing fraudulent income tax returns and conspiracy to defraud the United States by impeding, impairing, obstructing the lawful function of the Internal Revenue Service in violation of 18 U.S.C. §§ 1951 and 2,18 U.S.C. §§ 371, and 26 U.S.C. § 7206(2) and he has appealed these convictions to the United States Circuit Court of Appeals where disposition thereof is pending.
After hearing arguments of counsel, we are of the opinion that cause has not been shown.
Therefore, it is ordered that the respondent be suspended from the practice of law until further order. The respondent is di*154rected to furnish to the Clerk of this Court by August 14, 1987 a list of names of clients he is representing in accordance with Rule 42-15 so that steps may be taken to protect the interests of those persons during the period of suspension.